Citation Nr: 9925777	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to waiver of the recovery of a loan guaranty 
indebtedness, currently calculated in the amount of 
$24,798.63.  


REPRESENTATION

Appellant represented by:	Kevin T. Sweeney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The dates of the appellant's service on active duty are not 
of record, but the Regional Office (RO) concluded that he had 
qualifying service in the United States Air Force.  


FINDINGS OF FACT

1.  The appellant defaulted on home loan payments.  That 
default necessitated a foreclosure sale of the subject 
property used as security for the loan.  

2.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the appellant.

3.  The appellant has not shown repayment of this debt would 
cause undue financial hardship, nor has it been established 
that repayment would defeat the purpose of the benefit or 
that the appellant's reliance on VA benefits resulted in the 
appellant releasing a valuable right or incurring a legal 
obligation.  

4.  The appellant was responsible for the creation of the 
debt. 


CONCLUSION OF LAW

Recovery of the loan guaranty indebtedness at issue would not 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board of Veterans' Appeals (Board) 
finds that the appellant has presented a claim supported by 
evidence which leads to the belief that it is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Furthermore, the appellant's claim 
has been adequately developed for appellate purposes by the 
RO.  

The Board also notes that the appellant's attorney sent 
correspondence dated in May 1999 to the RO in which he 
indicated the appeal was over, settled and had been 
dismissed.  In June 1999 the Board sent correspondence to the 
appellant, with a copy to his attorney, seeking clarification 
as to whether the appellant wished to withdraw the 
substantive appeal he executed in January 1996.  No response 
has been received to date.  Accordingly, a withdrawal of the 
appeal in accordance with 38 C.F.R. § 20.204(c) (1998) has 
not been received, and the Board has proceeded with its 
review of this matter.  

Background
The record reflects that in 1986 the appellant purchased a 
home in Billings, Montana, and incurred an indebtedness to a 
lender in the amount of $82,000 to finance its purchase.  A 
VA Form 26-1807, Docket Progress, dated in April 1987 
reflected that the appellant had service in the Air Force, 
was declared eligible, that the amount of the loan at issue 
was $82,000, and that the amount of the guaranty was 33.53 
percent.  In a letter dated that same date VA notified the 
appellant that it had guaranteed his home loan, and reminded 
him that it was his responsibility to repay the loan, and 
that he would probably owe a debt to the Government in the 
event of a foreclosure.  In April 1988 VA received notice 
from the lender that, as of January 1, 1988, the appellant 
was in default under the loan.  Later that month VA sent the 
appellant a letter informing him that his lender had filed a 
Notice of Default, and provided the appellant with a form 
requesting financial information and a list of alternatives 
he should consider that might assist him with his financial 
problems.  He was encouraged by VA to take prompt action.  

In May 1988 VA received a Notice of Intent to Foreclose on 
the property, on which the loan holder reported it had 
received no response from the appellant regarding the 
default.  The subject property was sold in 1988, and a 
deficiency between the proceeds of the sale and the 
outstanding indebtedness was paid by VA to the lender 
pursuant to its loan guarantee.  

In May 1995 VA received an inquiry from the appellant in 
which he sought information about his options with regard to 
the outstanding balance due.  In June 1995 the RO responded 
that it was referring his case to VA's Committee on Waivers 
and Compromises (Committee).  In July 1995 the Committee 
denied the request to waive the debt, and the appellant was 
informed of that decision.  In August 1995 the RO received 
the appellant's Notice of Disagreement.  A Statement of the 
Case was sent to him and to his attorney in which it was 
explained that waiver of the debt was denied, as the 
appellant was at fault in the creation of the debt because he 
stopped making payments, and made no effort to contact the 
loan holder or VA regarding the reason for non-payment.  The 
appellant asserted that he did not know what a deed in lieu 
of foreclosure was until only recently, and had not been 
counseled as to that as an option.  He argued that he was 
told by a real estate agent that it would cost approximately 
$20,000 to bring the subject property to marketable 
condition, and that he should just let the house go back to 
the bank or mortgage company because everyone else was doing 
so at that time.  He also argued that at the time of the 
foreclosure, under Montana law it was unclear whether VA 
could seek indemnity from the appellant, and he asked how he 
was expected to understand the law when federal district 
judges disagreed on that very question.  He cited Jones, 
Connelly and Horn as holding in favor of VA's 
indemnification, and Vallejo and Whitehead as holding against 
indemnification.  

At a hearing before the undersigned in August 1997 the 
appellant argued that he did not realize he could still be 
held liable for indemnification under the loan guarantee, as 
his neighbors had not been held financially responsible when 
their homes were lost in foreclosure.  He indicated that a 
realtor had told him it would cost approximately $20,000 to 
bring the subject property to marketable condition, and he 
elected not to do that.  He also testified that after he 
bought the property he remarried, but has since divorced that 
spouse.  He reported that the day before the hearing his 
employment was terminated, and he had sold his business but 
that his annual income up until that point was $60,000. 

The appellant completed a VA Form 20-5655, Financial Status 
Report, and provided additional correspondence in which he 
explained that he was no longer employed, and was planning to 
move to Minnesota.  In June 1998 the RO was informed that the 
question of whether VA can seek indemnification from the 
appellant was settled in a decision in Carter v. Derwinski, 
987 F. 2d 611 (9th Cir. 1993).  The RO informed the appellant 
of that conclusion, and further explained that although in 
January 1991 VA informed the appellant's attorney that 
additional action in this case was suspended pending the 
outcome of Carter, the decision had been rendered in Carter 
and VA had proceeded with the appellant's claim.  

In a letter dated later in June 1998 the RO again advised the 
appellant that his waiver request was denied because hardship 
was not shown, and that appellant was unjustly enriched by 
living rent-free for approximately four months in 1988.  A 
Supplemental Statement of the Case (SSOC) was sent to the 
appellant.  In July 1998 the appellant's attorney responded 
to the June 1998 letter by resubmitting copies of the 
attachments to the substantive appeal and a letter dated in 
December 1990.  In that December 1990 letter, the attorney 
advised VA that he was representing the appellant in this 
matter, and that under Montana law indemnification such as 
that sought by VA in this situation was not permitted.  In 
his July 1998 letter, the attorney repeated that assertion.  
In March 1999 the RO afforded the attorney the opportunity to 
complete a VA Form 646, Statement of Accredited 
Representation in Appealed Case, but he did not respond.  In 
late April 1999 the RO contacted the appellant and advised 
him that his attorney had not completed the VA Form 646 and 
that the appeal was being sent to the Board.  

In early May 1999, the appeal was received at the Board for 
appellate consideration.  In a letter dated in May 1999, the 
appellant's attorney indicated "[t]his matter is over.  It 
is dismissed.  It has been settled.  There is no need for a 
hearing.  There is no need for any further action by the 
Department of Veterans Affairs.  Please note this settlement 
in your computer records."  In response, the Board sent 
correspondence to the appellant indicating that if he wished 
to withdraw his appeal he must do so in writing.  The 
appellant did not respond.    

Applicable law and regulations
A veteran with service after July 25, 1947, for a period of 
more than 180 days discharged under conditions other than 
dishonorable has basic entitlement to a housing loan 
guaranty.  38 U.S.C.A. § 3702(a).  The liability of the 
United States under any guaranty shall decrease or increase 
pro rata with any decrease or increase in the amount of an 
unpaid portion of the obligation.  38 U.S.C.A. § 3703(b).  
Upon default, the Secretary may, at the Secretary's option, 
pay the lender the unpaid balance of the obligation plus 
accrued interest.  38 U.S.C.A. § 3732(a)(2).  Amounts 
properly paid by the Secretary to cover VA guaranteed 
veterans' loans shall constitute a debt owing to the United 
States by such veteran.  38 C.F.R. § 36.4323(e).  

With respect to any loan guaranteed by VA, the Secretary 
shall waive payment of an indebtedness to VA by the veteran 
where the Secretary determines that collection of such 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b).  The collection of any indebtedness 
may not be waived if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation, or bad faith on the 
part of the person seeking the waiver.  38 U.S.C.A. 
§ 5302(c).  Regulations define equity and good conscience to 
mean arriving at a fair decision between the appellant and 
the Government.  38 C.F.R. § 1.965(a).  Section 1.965(a) 
provides a non-exhaustive list of elements to consider in 
determining whether waiver of a debt should be granted.  
Among those elements are fault of the appellant; the relative 
faults of the appellant and VA; whether collection will 
create undue hardship by depriving the appellant of basic 
necessities; whether collection would defeat the objectives 
of the loan program, whether the appellant would be unjustly 
enriched by loan forgiveness; and whether reliance on VA 
benefits resulted in the appellant releasing a valuable right 
or incurring a legal obligation.  Berotti v. Brown, 11 Vet. 
App. 193 (1998), citing Stone v. Derwinski, 2 Vet. App. 56, 
57-58 (1992).  

Analysis
With regard to the appellant's assertion that the debt was 
not properly created because Montana law prohibits VA from 
holding him financially responsible under the guaranty, the 
Board notes that the law does, in fact, permit VA to recover 
the outstanding balance due from the appellant.  The decision 
of the Ninth Circuit issued in March 1993 in Carter held 
that, regardless of the method by which a lender proceeds 
against a defaulting veteran, VA always possesses a right of 
indemnity against the veteran for the amount of guarantee 
paid to the lender.  "This is an independent right of 
indemnity, created by federal law, which state courts must 
honor.  See McKnight v. United States, 259 F. 2d 540, 544 
(9th Cir. 1958) (indemnity actions by VA 'arise [] under the 
federal law and cannot be impaired by a state statute')." 
Carter, 987 F. 2d at 616.  In response to the appellant's 
assertion that the law does not permit VA to recover from him 
under the loan guaranty, based on the foregoing, the Board 
points out that the law does, in fact, permit such recovery.  
Accordingly, the appellant's argument that this debt was not 
properly created fails.  

With regard to whether the appellant's request for waiver 
should be granted, the RO found there was no evidence of 
fraud, misrepresentation or bad faith on the appellant's 
part.  The Board agrees with that finding.  Accordingly, the 
Board may now consider whether waiver should be granted.  
That decision turns on whether collection of the debt would 
be against equity and good conscience.  

The appellant has not disputed the fact that he failed to 
make his loan payments, and in fact indicated at his hearing 
that he elected not to make those payments based on advice 
received from another person.  The Committee found that he 
was at fault in the creation of this debt, and the Board 
concurs in that conclusion as there is no evidence that 
suggests otherwise and the appellant has not argued that he 
was not at fault.  With regard to fault on the part of VA, 
there is no indication that VA was at fault in the creation 
of this debt.  In fact, on two occasions the RO contacted the 
appellant by letter and encouraged him to contact VA for 
assistance as necessary regarding his loan payments.  He did 
not do so.  Based on the foregoing, the Board finds that the 
appellant's fault far outweighs any fault of VA in this case.  

With regard to reaching a determination as to whether 
collection will create undue hardship by depriving the 
appellant of basic necessities, the appellant reported on a 
VA Form 20-5655, Financial Status Report, dated in March 1998 
that he had not worked since July 1997, that he had current 
monthly gross income of $500, monthly expenses of $762 for a 
mortgage payment, $500 food expenses, $175 utilities and 
charge card payments totaling $75 per month.  He indicated he 
had two children in college living with him and that he takes 
care of his father.  He also reported that he was trying to 
sell his home and planned to move to Minnesota where he had 
obtained a job.  He reported that he had $28,000 in a bank 
account from the sale of his business, and that he was living 
off those proceeds.  Obviously, the presence of an additional 
substantial financial obligation is doubtlessly burdensome.  
The appellant, however, has offered no explanation as to why 
he should not be required to repay this debt as opposed to 
repaying any other debt.  No persuasive argument has been 
presented to justify shifting the incidence of this debt to 
the general population. 

There is no evidence that requiring repayment by this 
appellant would defeat the purpose of the loan guaranty 
program.  As noted by the RO, there is evidence the appellant 
was unjustly enriched to the extent he lived rent-free from 
January 1988 to April 1988, and to forgive this indebtedness 
would result in further unjust enrichment to the extent that 
he would be relieved of this indebtedness at the Government's 
expense.  The remaining element enumerated in the regulation, 
whether reliance on VA benefits resulted in the appellant 
releasing a valuable right or incurring a legal obligation, 
has not been argued nor is it applicable here. 



ORDER

Entitlement to a waiver of the recovery of the loan 
indebtedness in the currently calculated amount of $24,798.63 
is denied.  

 

		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

